935 F.2d 272
UNPUBLISHED DISPOSITIONNOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.INTERNATIONAL UNION, UNITED AUTOMOBILE, AEROSPACE ANDAGRICULTURAL IMPLEMENT WORKERS OF AMERICA, UAW, etal., Plaintiffs-Appellants,v.JOHNSON CONTROLS, INC., Defendant-Appellee.
No. 88-1308.
United States Court of Appeals, Seventh Circuit.
June 19, 1991.

Before BAUER, Chief Judge, and CUMMINGS, WOOD, JR., CUDAHY, POSNER, COFFEY, FLAUM, EASTERBROOK, RIPPLE, MANION and KANNE, Circuit Judges.

ORDER

1
In view of the Supreme Court's opinion of March 20, 1991 (111 S.Ct. 1196) and its judgment of April 22, 1991 reversing and remanding International Union v. Johnson Controls, 886 F.2d 871 (7th Cir.1989), this case is remanded to the United States District Court for the Eastern District of Wisconsin for whatever proceedings it deems appropriate in conformity with the Supreme Court's opinion.  We express no opinion as to whether the UAW is now entitled to entry of summary judgment invalidating Johnson Controls' fetal protection policy, since it has not previously sought the same;  nor do we determine whether the issue is moot in light of Johnson Controls' abandonment of its policy.  We reject the AIW's requests for relief, since it failed to appeal our previous adverse judgments.    See Federated Department Stores, Inc. v. Moitie, 452 U.S. 394, 398-402, 101 S.Ct. 2424, 2428-29 (1981).  The district court's judgment is


2
VACATED AND REMANDED.